DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lynn Hunsberger on 6/6/22.

The application has been amended as follows: 

Claims 10, 11, 13, and 14 are cancelled.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15 and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 15 and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/4/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 2, 4-7, 9, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record, Kotov (US 2014/0249526 A1), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention the article of instant claim 1. Specifically, but not necessarily limited to, an article comprising a polymeric substrate and a plurality of two-dimensional particles wherein for at least 50 percent by number of the two-dimensional particles there is at least 20 percent of the respective particle surface area consisting of points having tangential angles in a range from 5 to 175 degrees from the first major surface of the polymeric substrate.
Regarding claims 2, 4, 5, 17, and 19, these claims depend directly or indirectly on claim 1.
Regarding claim 6, the closest prior art of record, Kotov (US 2014/0249526 A1), would have failed to suggest or otherwise render obvious to one of ordinary skill in the art at the time of invention the article of instant claim 6. Specifically, but not necessarily limited to, an article comprising a polymeric substrate and a plurality of two-dimensional particles wherein for at least 50 percent by number of the two-dimensional particles there is at least 20 percent of the respective particle surface area consisting of points having tangential angles in a range from 5 to 175 degrees from the first major surface of the polymeric substrate.
Regarding claims 7, 9, 18, and 20, these claims depend directly or indirectly on claim 6.
Regarding claim 15, this claim is drawn to a kit comprising the article of claim 1.
Regarding claim 16, this claim is drawn to a method of use of the article of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783